Title: To Alexander Hamilton from Samuel Huntington, 22 August 1791
From: Huntington, Samuel
To: Hamilton, Alexander


Norwich [Connecticut] August 22, 1791. “I am favourd, with your letter of the 27th of June which reached me the 8th: Instant. By the Certificate of the Comptroller of the public accounts in this State, which is herewith inclosed, you will be informed that this State hath not Issued any Certificates in exchange for those of the United States; which it is presumed, gives the needfull information requested.”
